         Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

JOSEPH C. DEREU,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     19-CV-0164L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On August 19, 2015, plaintiff, then fifty-one years old, filed an application for a period of

disability and disability insurance benefits, alleging disability beginning April 16, 2014.

(Administrative Transcript, Dkt. #6 at 15). His application was initially denied. Plaintiff requested

a hearing, which was held November 7, 2017 via videoconference before Administrative Law

Judge (“ALJ”) Michael Carr. The ALJ issued an unfavorable decision on April 16, 2018. (Dkt. #6

at 15-25).That decision became the final decision of the Commissioner when the Appeals Council

denied review on December 4, 2018. (Dkt. #6 at 1-3). Plaintiff now appeals.

       The plaintiff has moved for remand of the matter for further proceedings (Dkt. #15), and

the Commissioner has cross moved (Dkt. #20) for judgment on the pleadings, pursuant to Fed. R.
         Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 2 of 10




Civ. Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is denied, the

Commissioner’s cross motion is granted, and the decision appealed-from is affirmed.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records throughout the relevant period,

which include treatment for degenerative disc disease of the cervical spine, obesity, right cubital

tunnel syndrome, and osteoarthritis, which the ALJ concluded together constituted a severe

impairment not meeting or equaling a listed impairment. (Dkt. #6 at 17). Because plaintiff had

indicated that he also suffered from depression and anxiety, the ALJ applied the special technique

for mental impairments, and concluded that plaintiff has no limitations in understanding,

remembering, and applying information; mild limitations in interacting with others; mild

limitations in concentration, persistence and pace; and no limitations in adapting and managing

himself. He therefore concluded that plaintiff’s mental health impairments were non-severe. (Dkt.

#6 at 19-20).

       Upon review of the record, the ALJ found that plaintiff has the residual functional capacity

(“RFC”) to perform light work, except that he can no more than occasionally balance, stoop, kneel,

crouch, crawl, and climb ramps and stairs. Plaintiff can never climb ladders, ropes or scaffolds. He




                                                 2
         Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 3 of 10




can no more than frequently push, pull, handle and finger with his dominant right upper extremity.

(Dkt. #6 at 21).

       At the hearing, vocational expert Joey Kilpatrick testified that an individual with this RFC

could return to plaintiff’s past relevant work as a telephone solicitor, both as it is generally

performed, and as plaintiff previously performed it, and/or parts assistant manager, as that position

is generally performed. (Dkt. #6 at 22, 64-65). The ALJ accordingly found plaintiff not disabled.

I.     The Medical Opinions of Record

       Plaintiff chiefly argues that the ALJ erred in failing to properly apply the treating physician

rule to the opinion of plaintiff’s treating family physician, Dr. Muhammad Ghazi, and neglecting

to furnish “good reasons” for declining to grant Dr. Ghazi’s opinion controlling weight.

       In general, the opinion of a claimant’s treating physician as to the nature and severity of

his impairments is entitled to “‘controlling weight’ so long as it ‘is well-supported . . . and is not

inconsistent with the other substantial evidence in the case record.’” Gough v. Saul, 2020 U.S.

App. LEXIS 949 at *2-*3 (2d Cir. 2020) (unpublished opinion) (quoting Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008)). Conflicting opinions by other medical experts, including consulting

physicians, “may constitute such [substantial] evidence.” Mongeur v. Heckler, 722 F.2d 1033,

1039 (2d Cir. 1983). However, the Second Circuit has “cautioned that ALJs should not rely heavily

on the findings of consultative physicians after a single examination,” Estrella v. Berryhill, 925

F.3d 90, 98 (2d Cir. 2019) (quoting Selian v. Astrue, 708 F.3d 409, 419 (2d Cir. 2013)), since “a

one-time snapshot of a claimant’s status may not be indicative of [his or] her longitudinal mental

health.” Estrella, 925 F.3d 90 at 98. In determining whether to accord controlling weight to the

opinion of a treating physician, factors to be considered by the ALJ include: (1) the nature and

extent of the treatment relationship; (2) the evidence in support of the treating physician’s opinion;


                                                  3
          Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 4 of 10




(3) the consistency of the opinion with the record as a whole; and (4) whether the opinion is from

a specialist. 20 C.F.R. § 404.1527(c).

         In addition, the ALJ must articulate his reasons for assigning the weight he gives to a

treating physician’s opinion. See Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000); Snell v. Apfel,

177 F.3d 128, 133 (2d Cir. 1999). An ALJ’s failure to apply the treating physician rule factors and

give good reasons for declining to grant controlling weight is reversible error. Id., 177 F.3d 128 at

134. “If, however, ‘a searching review of the record’ assures [the Court] that the substance of the

treating physician rule was not traversed,’” and the record otherwise provides “good reasons” for

the weight given to the treating physician’s opinion, affirmance may be appropriate. Estrella, 925

F.3d 90 at 96 (quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

         Dr. Ghazi, a family physician, began seeing plaintiff in or around 2012 through at least

August 2015,1 and completed an RFC form on October 6, 2017. (Dkt. #6 at 564-68). Dr. Ghazi

indicated that plaintiff’s diagnoses were depression, anxiety, colitis, obstructive sleep apnea, and

neck pain, with symptoms and objective signs that included depression (“controlled on meds”),

anxiety, fatigue, restlessness, intermittent abdominal pain, and neck pain (treated with medication).

Dr. Ghazi opined that plaintiff’s symptoms would “frequently” interfere with his attention and

concentration, that he was capable of low stress jobs, could sit for up to 30 minutes at a time up to

4 hours in a workday, and could stand for 15 minutes at a time for up to 2 hours in a workday. Dr.

Ghazi indicated that plaintiff required the ability to change positions at will, would need

unscheduled rest breaks “every hour” for 10-15 minutes, could only “occasionally” look up,



1
  Dr. Ghazi’s treatment notes span April 2015 through August 2015. No explanation is provided for the absence of
treatment notes from Dr. Ghazi before or after this period, although neither party now suggests that the record is
incomplete. (Dkt. #6 at 32-33). Because the record contains treatment notes spanning the relevant period from a variety
of other providers, including plaintiff’s surgical records, and records from treating family physician Dr. Richard
Blondell which run from February 2015 through at least June 2017, it does not appear that the lack of additional
treatment notes from Dr. Ghazi – assuming that such records even exist – presents a significant gap.
                                                          4
         Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 5 of 10




“rarely” hold his head in a static position, and “rarely” engage in most postural activities. Dr. Ghazi

was “unable to determine” plaintiff’s ability to lift and carry or perform fine finger manipulations,

but indicated that plaintiff’s ability to finger was impacted by “trigger finger.” Finally, Dr. Ghazi

indicated that plaintiff’s symptoms would cause him to be absent from work for 3 days a month,

and generally opined that plaintiff needed to “avoid physical and emotional stress.” Id.

       The ALJ acknowledged that Dr. Ghazi was plaintiff’s primary care physician, but gave

“limited” weight to his opinion, on the grounds that: (1) the RFC form he used was largely in a

check-box format “that does not provide analytical narrative to buttress the limitations identified”;

(2) the opinion was dated after the plaintiff’s last date insured; and (3) Dr. Ghazi’s “treatment

notes, showed only “routine and conservative treatment for the claimant’s osteoarthritis,

depression and anxiety,” and did not “adequately support the relatively severe ‘scoring’ provided

by Dr. Ghazi.’” (Dkt. #6 at 24).

       In determining plaintiff’s RFC, the ALJ instead deferred largely to the opinions of

consulting geriatric medicine specialist Dr. Donna Miller, and consulting psychologist Dr. Susan

Santarpia, which were respectively given “substantial” and “significant” weight, based on their

familiarity with the Social Security disability program, their use of objective testing, and

“consistency” of their opinions with plaintiff’s ongoing conservative medical care and mental

health therapy. (Dkt. #6 at 24).

       Initially, with respect to the timing of Dr. Ghazi’s opinion, the ALJ’s reference to the fact

that it was rendered after the “date last insured” was misplaced, given that it was based on Dr.

Ghazi’s treatment of plaintiff beginning in 2012 and continuing through at least August 2015: as

such, it was relevant to the plaintiff’s limitations during the relevant period, regardless of when it

was written. See Kudrick v. Commissioner, 2020 U.S. Dist. LEXIS 97667 at *21-*22 (W.D.N.Y.


                                                  5
         Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 6 of 10




2020) (“information provided after the date last insured should be considered to the extent it sheds

light on the [p]laintiff’s condition as of the relevant time period”)(quoting Shook v. Commissioner,

2013 U.S. Dist. LEXIS 44731 at *17 (N.D.N.Y. 2013). As such, the opinion’s timing was not a

“good reason” for the ALJ to have diminished its weight.

       Plaintiff also argues that the ALJ improperly discounted the opinion due to its checkbox

nature. While plaintiff is correct that an ALJ may not reject a medical opinion out of hand simply

because it appears on a checkbox form, a lack of supportive clinical findings in any medical

opinion – a deficiency to which checkbox forms are particularly vulnerable – is relevant to the

ALJ’s weighing of that opinion. As such, “good reasons” for discounting a treating physician’s

opinion may include the fact that the opinion was “merely [a] checkbox form[] that offer[s] little

or nothing with regard to clinical findings and diagnostic results,” particularly where, as here, the

limitations indicated on the form are “inconsistent with the moderate findings reflected in the

doctor[’s] notes.” Heaman v. Berryhill, 765 Fed. Appx. 498, 501 (2d Cir. 2019)(unpublished

opinion). See also Torbicki v. Berryhill, 2018 U.S. Dist. LEXIS 133834 at *10 (W.D.N.Y. 2018).

I therefore find no error in the ALJ’s discounting of Dr. Ghazi’s checkbox opinion to the extent

that it lacked “analytical narrative.” (Dkt. #6 at 24).

       However, regardless of the ALJ’s error in referring to the timing of Dr. Ghazi’s opinion as

a reason to discount it – and indeed, even assuming arguendo that there was some error in the

ALJ’s reference to the check-box nature of the form used – the ALJ did not reject the opinion

solely for those reasons, but also weighed Dr. Ghazi’s opinion on its merits, and considered its

consistency with the record. The ALJ’s finding that the more dramatic limitations identified by

Dr. Ghazi were contradicted by his treatment notes and by other evidence of record is well-

supported, and furnished a sufficiently “good reason” for assigning it “limited” weight. Plaintiff’s


                                                   6
         Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 7 of 10




treatment records from Dr. Ghazi present wholly unremarkable findings, and suggest effective

management of plaintiff’s various conditions through medications. See e.g., Dkt. #6 at 311-15

(February 23, 2015 treatment records: plaintiff followed-up for pulmonary nodule, with no other

complaints and physical/psychiatric findings normal); 303-10 (April 24, 2015 treatment records:

all   constitutional,   ENT,    cardiovascular,       respiratory,   gastrointestinal,   genitourinary,

musculoskeletal, and neurological findings are normal, vital signs are normal, and physical and

psychiatric exam is normal, although plaintiff reports feeling depressed and down for the past two

weeks and complains of neck and lower back pain); 298-302 (May 29, 2015 treatment records: all

constitutional, ENT, cardiovascular, respiratory, gastrointestinal, genitourinary, musculoskeletal,

and neurological findings are normal, vital signs are normal, physical and psychiatric exam is

normal, although plaintiff reports feeling depressed and down for the past two weeks); 293-97

(August 4, 2015 treatment records: all constitutional, ENT, cardiovascular, respiratory,

gastrointestinal, genitourinary, musculoskeletal, neurological and psychiatric findings are normal,

vital signs are normal, physical exam is normal, and plaintiff “reports that he is feeling fine and

denies any symptoms”).

       As the ALJ noted, plaintiff’s course of treatment – largely consisting of regular prescription

medications (primarily for depression, hypertension, and pain) and mental health counseling, was

conservative in nature, and plaintiff’s medication regimen does not appear to have required any

significant adjustment. Although plaintiff ultimately underwent surgical procedures for cubital

tunnel syndrome and degenerative disc disease, both appear to have resulted in improved

functioning. In 2016, plaintiff underwent at least two surgical procedures on his arms and hands:

post-operative testing showed full range of motion, no trigger finger, and diminished grip strength

on the right. Plaintiff was treated for continued pain and weakness with a cortisone injection (later


                                                  7
         Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 8 of 10




reported to have caused “moderate improvement”) and prescribed a right arm/hand brace. (Dkt.

#6 at 367-71, 372, 378). On October 11, 2016, plaintiff’s treating orthopedic surgeon cleared him

to return to work with “no specific restriction with regard to his right elbow or hand.” (Dkt. #6 at

380).

        A December 14, 2016 spinal discectomy surgery was also successful, with post-operative

assessments on December 30, 2016 and April 7, 2017 showing normal strength and sensation in

all four extremities, and plaintiff reporting that he was “extremely pleased” with the results,

indicating that “the neck and right arm pain that he had significantly before surgery has resolved,”

and that “the pain, numbness and tingling, and decreased function issues with his arms on the right-

hand side primarily are also much improved.” (Dkt. #6 at 393, 396).

        In short, on review of the record, there does not appear to be any substantial evidence, in

the form of treatment records, objective test results, imaging studies, surgical records, or medical

opinion evidence, which supports limitations as extreme as those opined by Dr. Ghazi.

        Where, as here, a treating physician’s opinion conflicts significantly with the plaintiff’s

treatment records and with all other medical opinions of record, those inconsistencies comprise

“good reasons” for the ALJ to discount the opinion. See generally Brush v. Berryhill, 294 F.3d

241, 260 (S.D.N.Y. 2018) (ALJ did not err in declining to give controlling weight to opinion of

treating psychiatrist whose contemporaneous treatment notes reflected no extreme limitations).

        In summary, I find that the weight given by the ALJ to Dr. Ghazi’s opinion was appropriate

and sufficiently explained, and that the ALJ’s decision is supported by substantial evidence, and

was not the product of reversible legal error.




                                                 8
         Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 9 of 10




II.    Severity of Plaintiff’s Mental Impairments

       Plaintiff also argues that the ALJ erred in relying on the opinion of consulting psychologist

Dr. Santarpia, to find that plaintiff’s depression and anxiety were “non-severe” impairments.

       The Court disagrees. Although Dr. Ghazi’s opinion listed depression and anxiety as factors

which affected plaintiff’s physical condition to an unspecified extent by producing “fatigue and

restlessness,” (Dkt. #6 at 564-65), neither his opinion nor plaintiff’s treatment records suggest that

plaintiff’s depression and anxiety significantly affected his ability to function on a daily basis. In

assessing plaintiff’s mental impairments, the ALJ properly applied the special technique, citing to

specific supporting evidence of record including plaintiff’s educational records, activities of daily

living, and objective findings by the consultative psychiatric examiner, and concluded that

plaintiff’s depression and anxiety resulted in no more than mild limitations in the areas of

interacting with others, and maintaining concentration, persistence and pace. (Dkt. #6 at 19-20).

Those findings were supported by substantial evidence.

       I have considered the remainder of plaintiff’s arguments, and find them to be without merit.



                                          CONCLUSION

       For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision and remand the

matter (Dkt. #15) is denied, and the Commissioner’s cross motion for judgment on the pleadings




                                                  9
       Case 1:19-cv-00164-DGL Document 23 Filed 09/03/20 Page 10 of 10




(Dkt. #20) is granted. The ALJ’s decision is affirmed in all respects, and the complaint is

dismissed.

       IT IS SO ORDERED.



                                  _______________________________________
                                            DAVID G. LARIMER
                                          United States District Judge
Dated: Rochester, New York
       September 3, 2020.




                                            10
